PER CURIAM.
The order of the circuit court denying appellant’s motion seeking the appointment of counsel for postconviction purposes is not among the class of orders appealable by a defendant pursuant to Florida Rule of Appellate Procedure 9.140(b)(1). Accordingly, the appeal is dismissed for lack of jurisdiction. This disposition is without prejudice, however, to appellant’s right to file a proper petition for writ of mandamus seeking to compel a ruling by the circuit court on appellant’s pending motion(s) requesting that he be granted relief from his conviction.
BENTON, C.J., VAN NORTWICK and SWANSON, JJ., concur.